Citation Nr: 1626081	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  The Veteran died in September 2011.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Houston, Texas RO.

A hearing was held before the undersigned in April 2016.  A transcript of the hearing is of record.  At the hearing, the Appellant submitted additional evidence with a waiver of RO initial consideration of such evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action on her part is required.



REMAND

The Appellant seeks service connection for the cause of the Veteran's death.  Further development of the evidence is required before the claim can be adjudicated.


A.  Social Security Administration (SSA) Records

An April 2012 SSA Inquiry indicates that prior to his death the Veteran was receiving SSA disability benefits for a disability with an onset date in October 2010.  Any records associated with a claim for SSA disability benefits, particularly medical records, could shed additional light on the claim currently before the Board.  As such, these records should be obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

B.  VA Treatment Records

Although the January 2014 statement of the case indicates that VA treatment records were reviewed, it does not appear that all of these records have been associated with the claims file.  Specifically, in an August 2011 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Appellant indicated that the Veteran had received VA treatment in August 2011; however, the VA treatment records that have been associated with the claims file do not include records from August 2011.  At the April 2016 hearing, the Appellant testified that the Veteran began seeking VA treatment in March 2011.  Therefore, complete VA records from March 2011 to the Veteran's death must be obtained and associated with the claims file on remand.  

C.  Private Treatment Records

An August 2011 letter from Christus VNA Hospice and Palliative Care indicates that the Veteran had been admitted to care with the facility in May 2011 for terminal diagnoses of cancer to the liver and the lungs.  Records of treatment from this facility have not been associated with the claims file.  Since such records may be pertinent to the Appellant's claim, an attempt must be made to obtain them on remand.

D.  VA Opinion

The Veteran's death certificate reflects that the cause of his death was metastatic cancer, with primary site unknown.  The death certificate also listed chronic active hepatitis C and cirrhosis of the liver as other significant conditions contributing to death, but not resulting in the underlying cause of death.  

A July 2011 VA treatment record indicates that the primary site of the Veteran's carcinoma was undetermined, but the doctors favored a renal cell carcinoma per pathology.  This record also reflects that a biopsy had proven the Veteran had hepatocellular carcinoma.  As noted above, an August 2011 letter from the Christus facility and signed by Drs. J.A.B. and K.S. indicates the Veteran had a terminal diagnosis of cancer of the liver and lungs.  An August 2011 VA Form 21-2680, VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, completed by Dr. K.S. at the Christus facility, indicates that the Veteran had liver cancer with lung metastases, hepatitis C, and alcoholic cirrhosis/hepatic encephalopathy.  At the April 2016 hearing, the Appellant testified that the site of the Veteran's cancer was unknown, but his VA doctors felt that he had lung cancer, liver cancer, and stomach cancer.  Board Hearing Tr. at 4.

The record reflects the Veteran served in Vietnam from June 1968 to June 1969.  Therefore, he is presumed to have been exposed to herbicides during service.  38 C.F.R. § 3.307(a)(6).  For a Veteran exposed to herbicides during service, cancer of the lung shall be service connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Although the August 2011 letter from the Christus facility indicates the Veteran had lung cancer, the August 2011 VA Form 21-2680, completed by one of the doctors whose signature is on the August 2011 letter, provides a conflicting finding that the Veteran had liver cancer with lung metastases.  As there is conflicting evidence regarding the primary site of the Veteran's cancer, and specifically whether it may have been located in the lung, the medical evidence of record is insufficient to adequately decide the claim.  Hence, remand for a medical opinion is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Appellant, obtain any identified private records regarding treatment for the carcinoma that caused the Veteran's death, including records from Christus VNA Hospice and Palliative Care.

2.  Take all appropriate action to obtain from SSA records pertinent to any claim made by the Veteran during his lifetime for disability benefits, including the medical records relied upon concerning that claim.

3.  Take all appropriate action to obtain the Veteran's VA treatment records from March 2011 to the month of his death.

4.  After completion of the foregoing, forward the Veteran's claims folder to an appropriate clinician for review and for an opinion on the cause of the Veteran's death.  

After reviewing the Veteran's claims folder, the reviewing clinician should provide opinions on the following questions:

A)  Is it at least as likely as not (50 percent or greater probability) that the primary site of the cancer that caused the Veteran's death was in the lung?

B)  If the answer to question A) is that it is no, (that the primary site of the cancer that caused the Veteran's death was not in the lung), then is it at least as likely as not (50 percent or greater probability) that the cancer that caused the Veteran's death was related to his service, to include as based on his exposure to herbicides during service?

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied provide the Appellant with a supplemental statement of the case and afford her a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




